Citation Nr: 1521734	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from August 31, 2001 and in excess of 40 percent from November 5, 2008, forward, for service-connected lumbar spondylolisthesis and spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1963.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for lumbar spondylolisthesis and spondylitis and assigned a 20 percent rating.  The rating was subsequently increased to 40 percent, effective November 5, 2008.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his September 2011 VA Form 9, the Veteran indicated that he was hospitalized for back symptoms twice during the month of July.  The Veteran did not specify where he was hospitalized.  However, a review of the record does not reflect any hospitalizations for back problems in July 2011.

Moreover, the April 2013 Supplemental Statement of the Case (SSOC) indicates that VA treatment record from November 14, 2002 through March 29, 2013 were reviewed electronically.  Unfortunately, these records were not associated with the Veteran's paper claims file, nor were they associated with the Veteran's electronic claims file.  The most recent VA treatment records associated with the Veteran's claims file are from December 2008.  Therefore, on Remand, the RO must obtain all outstanding VA treatment records.  

Also, the RO must also obtain clarification from the Veteran as to where he was hospitalized for his back pain - whether at a VA facility or a private facility.  If the treatment was provided by VA, presumably, the records referenced in the April 2013 SSOC would reflect such treatment.  If the Veteran was hospitalized at private facility, then the RO must attempt to associate such records with the Veteran's claims file.

Moreover, the claims file contains several letters from "Dr. J.D." of the Dothan Specialty Clinic.  The letters are dated September 2010, March 2011, and October 2014.  They indicate treatment for a back condition, such as the provision of steroid injections.  Dr. J.D. also refers to a December 2008 examination that included range of motion testing of the spine.  However, the Veteran's claim file (paper and electronic) does not contain any actual treatment records from the Dothan Specialty Clinic.  On remand, the RO must attempt to obtain the treatment records from Dr. J.D. of Dothan Specialty Clinic.

Finally, the October 2014 indicates that the Veteran experienced an "exacerbation of his back pain," when attempting to lift a guitar amplifier out of a pickup truck.  The letter states that X-rays were performed, revealing "severe L1 endplate compression-type fracture."  Dr. J.D. further stated that the Veteran's "back conditions have significantly worsened."  Therefore, the letter not only identifies updated private treatment for the back that has not been considered since the most recent adjudication of the issue in the April 2013 SSOC, but also provides evidence of worsening symptoms since the Veteran's last VA spine examination in June 2010.  Therefore, on Remand, a new VA spine examination is needed to address the current severity of the Veteran's service-connected lumbar spondylolisthesis and spondylitis.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records, to include VA treatment records from December 2008, forward.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his back disability, as identified by the Veteran, to include all records from Dr. J.D. of Dothan Specialty Clinic, and any other private provider identified by the Veteran.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spondylolisthesis and spondylitis.  

4.  Thereafter, readjudicate the Veteran's claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




